DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 9, the recitation of “the first and second gate dielectrics” on line 3 lacks antecedent basis.
Claim 10 is rejected for similar reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimanouchi et al. (USPN 8,218,285) in view of Fathimulla (USPAPN 2006/0125012).
With respect to claim 1, Shimanouchi et al. discloses, in Figs. 15 and 16C, a radio frequency (RF) transmitter (Fig. 15, details of 22 disclosed in Fig. 6C), comprising: 
an antenna (21); 
a power amplifier (27); and 
an RF matching circuit coupled between the power amplifier and the antenna (22), wherein the RF matching circuit has a tunable capacitance (tunable capacitor of Fig. 16C), and wherein the RF matching circuit comprises: 
a first circuit node to convey a radio frequency (RF) signal (IN of Fig., 16C, e.g., input of 22); and 
a second circuit node to convey the RF signal (Out of Fig. 16C, e.g., output of 22).
The tunable capacitor is connected between the first and second circuit nodes.  Shimanouchi et al., in Figs. 15 and 16C, fails to disclose the details of the capacitor and thus fails to disclose:
“wherein the RF matching circuit comprises:

 individual ones of the FET capacitor structures comprise a source, a drain, and a gate electrode;
 the gate electrode of individual ones of the FET capacitor structures are coupled in electrical parallel to a first circuit node to convey a radio frequency (RF) signal;
 both the source and the drain of individual ones of the FET capacitor structures are coupled to a second circuit node to convey the RF signal; 
a gate-source threshold voltage of the FET capacitor structures varies across the plurality; and
 a number of the FET capacitor structures in an on-state is to vary the tunable capacitance as a function of a bias voltage between the first and second circuit nodes relative to a threshold voltage of individual ones of the FET capacitor structures.”
However, Fathimulla discloses in Figs. 3 and 4 a specific tunable capacitance comprising:
a plurality of field effect transistor (FET) capacitor structures (102 and 104 of Fig. 4 or the circuit of Fig. 3), wherein:
 individual ones of the FET capacitor structures comprise a source (each S of Fig. 4, see 72 and 84 of Fig. 3), a drain (each D of Fig. 4, see 74 and 86 of Fig. 3), and a gate electrode (each gate of Fig. 4 between each respective S and D region of Fig. 4, see 80 and 92 of Fig. 3);
 the gate electrode of individual ones of the FET capacitor structures are coupled in electrical parallel to a first circuit node to convey a radio frequency (RF) signal (gates are coupled to an input node/terminal of the tunable capacitor);

a gate-source threshold voltage of the FET capacitor structures varies across the plurality (the threshold voltage varies due to 62 of Fig. 3 being a depletion mode transistor and 64 being an enhancement mode transistor.  A depletion mode NMOS transistor must have a threshold voltage that is negative, i.e., a gate voltage that is negative with respect to the source voltage, applied to the gate in order to deplete the N channel of the depletion NMOS.  An enhancement mode NMOS transistor must have a threshold voltage that is positive, i.e., a gate voltage that is positive with respect to the source voltage, applied to the gate in order to enhance the P channel of the enhancement NMOS.  As can be seen 62 and 64 have a common gate and common source/drain terminals.  Thus, the thresholds must be different, e.g., 62 has a more negative threshold with respect to the threshold of 64); and
 a number of the FET capacitor structures in an on-state is to vary the tunable capacitance as a function of a bias voltage between the first and second circuit nodes relative to a threshold voltage of individual ones of the FET capacitor structures (94 provides a bias voltage between the gate and the source/drain region, i.e., difference between the output voltages of 94, to vary the capacitance of the capacitor relative to the threshold, see paragraph 0026).
The tunable capacitor of Fathimulla has a greater capacitance range and has a capacitance that is easier to control (see paragraph 0027).

With respect to claim 2, Fathimulla discloses, the tunable capacitance comprises a MOS capacitance of the plurality of FET capacitor structures (62 and 64 are MOSFET capacitors).
Fathimulla fails to disclose the explicit values of the threshold voltages of the 62 and 64.  Thus, Fathimulla fails to explicitly disclose “wherein the gate-source threshold voltage varies by less than 10 volts.”
However, it would have been obvious to set the threshold voltages and bias voltage levels of Fathimulla such that the gate-source threshold voltage varies by less than 10 volt, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a desired range of the maximum/minimum capacitance values, since such values are threshold dependent.
With respect to Claim 3, Fathimulla discloses wherein at least one of the FET structures is operable in an enhancement mode (64 is an enhancement mode transistor) furthermore, the range of the threshold voltage between 62 and 64 will include at least 0 Volts since 62 is a depletion mode transistor that has a negative threshold.  Furthermore, 64 is an enhancement mode transistor which will have a positive threshold voltage. Fathimulla fails to disclose the explicit values of the threshold 
However, it would have been obvious to set the threshold voltages of 64 and 62 such that they vary over a range of at least 4 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a desired range of the maximum/minimum capacitance values, since such values are threshold dependent.  As discussed above the range must include 0 Volts since 62 has a negative threshold and 64 has a positive threshold due to the respective enhancement and depletion modes.
With respect to claim 4, the RF transmitter of claim 3, wherein at least some of the FET capacitor structures are operable in a depletion mode (62 is a depletion mode transistor).
Fathimulla fails to disclose and the gate-source threshold voltage varies over a range that includes -3 volts.  However, the circuit will operate as claimed when 62 has a threshold voltage set to -3 volts.  It would have been obvious to set the threshold voltages such that 62 has a threshold voltage of at least -3 volts, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would have been motivated to do so for the purpose of setting a desired range of the maximum/minimum capacitance values, since such values are threshold dependent.  

With respect to claim 6, the RF transmitter of claim 1, wherein the source and drain are coupled through a group III-nitride (III-N) material (the circuit will be operative as claimed when GaN technology is used to construct the capacitors, see paragraph 0045. Gallium is a group III element).  
With respect to claim 7, the RF transmitter of claim 6, wherein at least some of the FET capacitor structures further comprise a gate dielectric material between the gate electrode an the III-N material (78 and 90).  
With respect to claim 11, the above combination fails to disclose how the transmitter of Fig. 15 is powered.  Thus, the above combination fails to disclose “a battery coupled to the RF transmitter”.  However, it is old and well-known to power RF transmitters with batteries because such batteries allows for a non-wired power source and improves portability of the device using the RF transmitter.  Examiner takes official notice that it is old and well-known to connect the power supply of transmitters to batteries for the purpose of, among other things, increasing portability of the device using the RF transmitter and/the transmitter itself.
It would have been obvious to connect the power supply of the transmitter of the above combination to a battery for the purpose of, among other things, increasing portability of the device using the RF transmitter and/the transmitter itself.

of the III-N FET capacitor structures are operable in a depletion mode.  

Allowable Subject Matter
Claims 8-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 15-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849